UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
LEXINGTON FURNITURE INDUSTRIES,
INC.,

                                 Plaintiffs,                             19-cv-6239 (PKC)

                -against-                                                ORDER


THE LEXINGTON COMPANY,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                I can hardly wait to see you all next week and get the latest update on your

discovery squabbles. The battle of the two Lexingtons has been quite entertaining so far, though

I admit to some difficulty in differentiating the two:

                One Lexington accuses the other of “seeking to avoid its discovery obligations

because of a technicality” (something I’m sure the accusing Lexington would never do);

                One Lexington accuses the other of having “taken an extremely aggressive view

of discovery and is attempting to expedite discovery as quickly as possible” (ever hear of

someone trying to expedite discovery as slowly as possible);

                One Lexington claims to have produced 5 times as many documents as the other

one;

                One Lexington accuses the other of “attempting to unilaterally excuse itself”

(haven’t seen many bilateral attempts to excuse oneself);

                One Lexington accuses the other of neglecting to quote the text of the discovery

request in its letter to the Court;
                One Lexington accuses the other of not being at an impasse (although it sure

sounds that way by the tone of the dueling letters);

                One Lexington accuses the other of serving contention interrogatories

prematurely;

                One Lexington accuses the other of serving interrogatories that “improperly

exceeds the sphere of interrogatories under Local Rule 33.3” (never knew that interrogatories

had spheres);

                Is this why you entered the profession? Is this the stuff that you want to brag

about someday to your children and grandchildren? Is this what you want federal judges to do

with their time? Is this conduct in the spirit of Rule 1, Fed. R. Civ. P.?

                Come to your senses, negotiate and come to Court with a proposed resolution.

Failing that there will be rulings on the record on February 24, 2020 at 2 p.m. in Courtroom 11D.



                SO ORDERED.




Dated: New York, New York
       February 20, 2020




                                                -2-
